Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1–2, 4–10, and 12–22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1 including: wherein decomposing the query into the plurality of subqueries comprises: determining correlations between respective pairs of query items among the plurality of query items, wherein determining the correlations comprises determining mutual information between the respective pairs of query items based on probabilities of presence of the plurality of query items in corresponding target dimensions; and determining associations of the plurality of target dimensions based on the plurality of target dimensions corresponding to the respective data subsets and the correlations; and determining a query result for the query by analyzing a data entry in the plurality of data subsets that is corresponding to a target dimension associated with the at least one query item in each of the plurality of subqueries.
Regarding claims 2, 4–10, and 12–22 all claimed limitations are allowed as per discussion for claim 1.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426